                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              CRIMINAL NO.20-

                                                     DATE FILED:

AJITH BHASKARAN                                       VIOLATIONS:
                                                       18 U.S.C. $ 1343 (wire   fraud - 3 counts)
                                                      Notice of forfeiture

                                          INDICTMENT

                                    COTJNTS ONE AI\D TWO

THE GRAND JURY CHARGES THAT:

                                        INTRODUCTION

       At all times relevant to this indictment:

        l.       The Social Security Administration ("SSA'), an agency ofthe United States,


administered certain govenrment benefit programs, including the Retirement and Survivor's


Insurance ("RSI") benefit program, pwsuant to Title 42, United States Code, Sections 401-433.

       2.        The RSI program was an eamed-right program firnded through Social Securiry

wage taxes. When an individual worked, that individual paid taxes on his or her wages into the

Social Security trust fund. If that individual paid suffrcient Social Security taxes to eam

suffrcient "credits," as that term was defined for purposes ofthe Social Security Act, he or she, or

eligible dependents, including spouses, were eligible to receive retirement benefits upon reaching

a certain age.


        3.       RSI payments continued until the entitled individual died.
       4.       P.R. and R.K. were a married couple who, at times relevant to this indictment,

lived with their daughter S.A. and her husband, defendant AJITH BHASKARAN, in

Lansdowne, Pennsylvania.

       5.       P.R. and R.K., as retirees, received SSA retirement benefits (RSI benefit

payments). SSA direct-deposited RSI payments to P.R. into a bank account set up in her name.

SSA direct-deposited RSI payments to R.K. into a bank account set up in his name.

       6.       In or about 2003, P.R. and R.K. notified SSA that they were residing at the

Lansdowne, Pennsylvania home of their daughter and defendant AJITH BHASKARAN'

       7.       During the time that P.R. and R.K. lived in the residence of defendant AJITH

BHASKARAN, defendant BHASKARAN managed the family's finances. By managing the

family's finances, defendant BHASKARAN had access to the financial records of family

members, including the bank account information and SSA records related to P.R. and R.K.

       8.       In or about 2006, P.R. and R.K. moved out ofthe Lansdowne, Pennsylvania home

and moved to lndia. Defendant AJITH BHASKARAN, who maintained the family's finances,


did not notifu the SSA that P.R. and R.K. no longer lived in the Lansdowne, Pennsylvania

residence. consequently, sSA continued to issue RSI payments to P.R. and R.K. as though they

still lived at the residence in Lansdowne, Pennsylvania.

       9.       On or about March 14, 2010, defendant AJITH BHASKARAN leamed that his

mother-inJaw, P.R., had died.

          10.   SSA continued to direct-deposit RSI payments into the bank account ofP.R.

because   it had not been notified of her death.
       1   l.   On or about June   1   I,   201 1, defendant   AJITH BHASKARAN leamed that his

father-inJaw, R.K., had died.

       12.      SSA continued to direct-deposit RSI payments into the bank accomt of R.K.

because it had not been notified   ofhis death.

       13.      In June 201l, defendant AJITH BHASKARAN and S.A. divorced.

                                   THE SC HEME TO DEFRAUD

        14.     From in or about March 2010 through in or about November 2019, defendant

                                            AJITH BHASKARAN

devised and intended to devise a scheme to defraud the SSA and to obtain money from the SSA

by fraudulently converting to his own use the electronic deposits ofSSA benefit payments

intended for P.R. and R.K., which defendant BHASKARAN knew he was not entitled to receive.

        15.     It was the object ofthe scheme described in paragraph l4 for defendant AJITH

BHASKARAN to receive approximately $187,687 in SSA payments intended for P'R. that

defendant BHASKARAN was not entitled to receive, and to receive approximately $64,917 in

SSA payments intended for R.K. that defendant BHASKARAN was not entitled to receive. In

totat, defendant BHASKARAN obtained $252,604 of SSA benefit payments he was not entitled

to recerve

                                            MANNERAND MEANS

        It was part of the scheme that:

        16.     Defendant AJITH BHASKARAN, who managed the family's finances, failed to


disclose the 2010 death of P.R. to SSA to ensure P.R.'s benefits payments continued to be


deposited in P.R.'s bank account.
        17.    Defendant AJITH BHASKARAN, who managed the family's finances, failed to


disclose the 201 1 death of R.K. to SSA to ensure R.K.'s benefits payments continued to be


deposited in R.K's bank account.

        18.    Defendant AJITH BHASKARAN concealed from S.A. that he had failed to notifu

SSA of her parents 'deaths and that benefit payments continued to be deposited into their bank

accounts.

        19.    From in or about March 2010, tbrough in or about November 2019' defendant

AJITH BIIASKARAN withdrew and converted to his own use RSI benefits payments intended

for P.R. and for R.K.

        20.    On or about the following dates, in Philadelphi4 in the Eastem District   of

Pennsylvani4 and elsewhere, defendant

                                     AJITHBHASKARAN,

for the purpose of executing the scheme described above, caused to be transmitted by means    of

wire communication in interstate commerce the signals and sounds described below for each

count, each transmission constituting a separate count:


COUNT               DATE                                  WIRE TRANSACTION


                                    SSA payment of $1,712.00 for P.R. by wire transfer from
    1       January 1 6, 20 1 9
                                    Philadelphia, Pennsylvania to Kansas City, Missouri, to East
                                    Rutherford, New Jersey, to Minneapolis, Minnesota.

                                    SSA payment of $681.00 for R.K. by wire transfer from
    2       January 16, 2019
                                    Philadelphia, Pennsylvania to Kansas City, Missouri, to East
                                    Rutherford, New Jersey, to Minneapolis, Minnesota.
All in violation of Title   18, United States Code, Section 1343.
                                            COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

                                            INTRODUCTION

        At all times relevant to this indictment:

        1.      From in or about July   of20l7 through in or about December of20l9, defendant

AJITH BHASKAR AN rented a single-family residence in Cherry Hill, New Jersey.

        2.     A person (the "LANDLORD") owned the single-family residence, and held that

legal status from on or about Jrly 1,2017, through on or about December 31, 2019.

        3.      A person (the "REAL ESTATE AGENT) assisted defendant AJITH

BHASKARAN in applying for         a lease   of the LANDLORD's property. The REAL ESTATE

AGENT worked in Cherry Hill, New Jersey.

        4.      On or about July 10,2017, the REAL ESTATE AGENT sent a message to

defendant AJITH BHASKARAN's personal email address with two documents to be completed.

The REAL ESTATE AGENT wrote that one of the documents, a Credit Summary Request, is

'trsed to gade your tenancy" and is "critical to the process."

        5.      A person (the "ASSOCIATE") known to defendant AJITH BHASKARAN

agreed to assist   BHASKARAN in leasing the landlord's property. The ASSOCIATE signed      a


residential lease falsely indicating the ASSOCIATE would live at the property and pay a portion

of the rent.

        6.      As defendant AJITH BHASKARAN well knew, the ASSOCIATE did not intend

to live at the property or pay part of the rent.
       7   .    On or about July   17   ,2017 , defendant AJITH BHASKARAN sent a message from

his personal email address to the REAL ESTATE AGENT's work email address containing

fraudulent information, namely an attachment that purported to be the ASSOCIATE's TD Bank

checking account statement (the "bogus bank statemenf').

       8.       The bogus bank statement had the account # obscured with a black marker. The

las four digits ofthe account # are nonetheless visible.

       9.       The ASSOCIATE maintained a bank account with TD Bank. The last four digits

of the ASSOCIATE's account number at TD Bank did not match the last four digits of the

account number on the bogus bank statement.

       10.      Defendant AJITH BHASKARAN maintained a bank account with TD Bank. The

last four digits of defendant BHASKARAN's account number at TD Bank matched the last four

digits ofthe account number on the bogus bank statement.

       I   l.   The bogus bank statement sent by defendant AJITH BHASKARAN to the REAL

ESTATE AGENT contained financial information that matched BHASKARAN's account at TD

Bank. The matching information included:

                (a) on June 23'd, there was an $8,000 deposit into each account;
                (b) on June 96, there was a $100 electronic deposit in each account;
                (c) on June 19ft, there was a $15.33 electronic payment at ShopRite in
                Cinnaminson, New Jersey, in each account; and
                (d) on June 22nd, there was a $10.69 electronic payment at Kentucky Fried
                Chicken (KFC) in each account.

        12.     On or about   Jtly 21,2017, defendant AJITH BHASKARAN forwarded the lease

signed by the ASSOCIATE to the REAL ESTATE AGENT, despite knowing that the

ASSOCIATE would not be residing in the property with BHASKARAN, thereby completing the
requisite steps to secue the lease agreement with the LANDLORD.

       13.       From in or about July 2017 through in or about December of20l9, defendant

AITH BHASKARAN paid monthly              rent for the single-family residence in Cherry Hill, New

Jersey. Some of the funds BHASKARAN used to pay rent were obtained from the SSA in the

form ofbenefit payments intended for P.R., as described in Counts One and Two.

                                 THE SCHEME TO DEFRAUD

       14.       From on or about July 10, 2017, until on or about luly 21,2017, defendant

                                      AJITH BHASKARAN

devised and intended to devise a scheme to defraud the LANDLORD to obtain a lease for the

single-family residence described in Paragraph One by fraudulently representing he would live at

the address with the ASSOCIATE, and by submitting a fraudulent bank statement purporting            10


be for the ASSOCIATE's bank account, in email communications with the REAL ESTATE

AGENT.

                                     MANNERANDMEANS

       It was part of the scheme that:

        15.      To overcome credit history issues that might interfere with acquiring a lease,

defendant AJITH BIIASKARAN misrepresented the ASSOCIATE would live in the residence

and pay a portion of the rent, when in reality   BHASKARAN knew the ASSOCIATE would not

live in the residence and would not contribute money towards the payment of rent.

        16.      Defendant AJITH BHASKARAN caused the ASSOCIATE to sign a lease

agreement that falsely represented the ASSOCIATE would reside in the residence and pay rent'

        17   .   Defendant AJITH BHASKARAN forwarded this lease agreement to the REAL
ESTATE AGENT representing the LANDLORD's interests.

       18.    To show the ASSOCIATE's creditworthiness, defendant AJITH BHASKARAN

prepared a bogus bank account statement, which purported to show the ASSOCIATE maintained

an accormt at TD Bank and had access to the money in that    fictitious account.

       19.    To prepare the bogus bank statement, defendant AJITH BHASKARAN used a

statement from his o\rn account at TD Bank and doctored it to appear as the statement   ofthe

ASSOCIATE's account. Defendant BHASKARAN used            a   black marker to obscure the account

number. BHASKARAN further replaced his name and address on the statement with the name

and address of the ASSOCIATE.

       20.    Defendant AJITH BIIASKARAN forwarded this bogus bank statement to the

REAL ESTATE AGENT to further the belief of the LANDLORD that BHASKARAN and the

ASSOCIATE would be able to pay the rent on the single-family residence.

       21.    Defendant AJITH BHASKARAN used benefit payments intended for P.R., as

described in Counts One and Two, to pay the rent.

       22.    On or about the following date, in Philadelphia, in the Eastem District   of

Pennsylvani4 and elsewhere, defendant

                                     AJITHBHASKARAN,

for the purpose ol"xsggling the scheme described above, caused to b€ transmitted by means of
wire communication in interstate commerce the signals and sounds described below:


COUNT             DATE                                  WIRI, TRANSACTION


                                   An email with an attachment that contained false information.
   J       July 17,2017
                                   that is, bogus bank account information, sent from
                                   Philadelphia, Pennsylvania to Cherry Hill, New Jersey.




              All in violation of Title   18, United States Code, Section 1343.
                                      NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

       1.      As a result ofthe violations of Title 18, United States Code, Section 1343 set forth

in Counts One through Three ofthis Indictment, defendant

                                         AJITH BHASKARAN

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such offense; including but not limited to

the sum of$252,604.

        2.      Ifany ofthe property subject to forfeiture,      as a result   of any act or

omission of the defendant:

                (a)     cannot be located upon the exercise ofdue diligence;

                (b)     has been transferred or sold to, or deposited      with,   a   third party;

                (c)     has been placed beyond         thejurisdiction ofthe Court;

                (d)     has been substantially diminished in value; or

                (e)     has been commingled       with other property which cannot be divided

                        without difiiculty;

it is the intent of the United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant(s) up to the value of the property subject to forfeiture.
     All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18, United States

Code, Section 981(aXl)(C).

                                                     A TRUE BILL:




                                                               JURY FOREPERSON




WILLIAM        McSWAIN
United States Attorney
               UNITED STATES DISTRICT COURT

                 Eastem District of Pennsvlvania


                           Criminal Division


       TFIE LINITED STATES OF AMERICA



                          AJITH BHASKARAN


                               INDICTMENT

18 U.S.C. $ 1343 (wire fraud       -   3 counts); Notice   of forfeiture




    Filed in open court this
          of                              A.D. 20

                                  Clerk


                        Bail. $
